Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 1 of 6 Page ID JS-6
                                                                          #:4363




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     JENNIFER PAE, individually          CV 16-6965 DSF (FFMx)
     and on behalf of all others
     similarly situated                  ORDER GRANTING FINAL
          Plaintiff,                     APPROVAL OF CLASS
                                         ACTION SETTLEMENT AND
                     v.                  JUDGMENT

     FOX RESTAURANT
     CONCEPTS, LLC, etc., et al.,
         Defendant.



          Plaintiffs’ motion for final approval of class action
     settlement, and motion for attorneys’ fees and costs, came on for
     hearing on March 25, 2019. Due and adequate notice having been
     given to the Class Members, and the Court having considered the
     Settlement, and all relevant papers and proceedings, and good
     cause appearing, the Court finds and orders:

           1.   This Court has jurisdiction over the subject matter of
     this application and all related matters.

           2.   The Court confirms as final its provisional certification
     of the Class in its December 4, 2018 order preliminarily approving
     the Settlement. The Class is comprised of all current and former
Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 2 of 6 Page ID #:4364




     non-exempt front-of-the-house employees in California at all of
     Defendants’ True Food Kitchen restaurants at any time from July
     22, 2012 to December 4, 2018. With respect to the Class and for
     purposes of approving this settlement only, this Court finds and
     concludes that: (a) the members of the Class are ascertainable and
     so numerous that joinder of all members is impracticable; (b) there
     are questions of law or fact common to the Class, and there is a
     well-defined community of interest among members of the Class
     with respect to the subject matter of the lawsuit; (c) the claims of
     the Class Representatives are typical of the claims of the other
     members of the Class; (d) the Class Representatives have fairly
     and adequately protected the interests of the Class; (e) a class
     action is superior to other available methods for an efficient
     adjudication of this controversy; and (f) the counsel of record for
     the Class Representatives, i.e., Class Counsel, acting collectively,
     are qualified and adequate within the meaning of Rule 23 of the
     Federal Rules of Civil Procedure to serve as co-Class Counsel.

          3.    The Court confirms as final the appointment of
     Plaintiffs Jennifer Pae and Alexandra Sheldon as Class
     Representatives and awards Ms. Pae $3,500 and Ms. Sheldon
     $3,000 for their service as Class Representatives.

          4.    The Court confirms as final the appointment of
     Armand Kazirian of Boyamian Law, Inc., Thomas Falvey of the
     Law Offices of Thomas W. Falvey, and Alex Hartounian of the
     Hartounian Law Firm, P.C. as co-Class Counsel.




                                       2
Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 3 of 6 Page ID #:4365




           5.     The Court approves an award of attorneys’ fees of
     $215,997.69 (25% of the gross settlement sum1 minus the
     employer’s share of payroll taxes and litigation costs 2) and
     litigation costs of $21,235.37, for a total fee and expense award of
     $237,233.06. These amounts are to be deducted from the
     settlement fund of $900,000.00 pursuant to the terms of the Joint
     Stipulation of Settlement and Release Between Plaintiffs and
     Defendants, attached to the Declaration of Armand R. Kizirian as
     Exhibit 1.

           6.     The Court approves the payment of fees and other
     charges of the settlement administrator CPT Group, Inc., totaling
     $23,500.

           7.     The Court approves the payment of $15,000 to
     California’s Labor and Workforce Development Agency from the
     $20,000 of the settlement fund allocated to resolve the Private
     Attorneys General Act of 2004 claims at issue in this suit.

           8.     Pursuant to Rule 23(e) of the Federal Rules of Civil
     Procedure, the Court grants final approval to the Settlement, and
     orders the parties to implement, and comply with, its terms. The
     Court finds that the Settlement is fair, reasonable, and adequate
     in all respects, and that it is binding on all members of the Class.

     1Because co-Class Counsel seek only 25% of the common fund, the Court
     does not comment on the reasonableness of the hours billed or the hourly
     rates claimed.
     2 Co-Class Counsel will receive 100% of their reasonable costs. It is
     inappropriate for them to receive another 25% of the costs as well.



                                            3
Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 4 of 6 Page ID #:4366




     The Court specifically finds that this Settlement affords adequate
     monetary relief to the Class and is rationally related to the
     strength of Plaintiffs’ claims given the risk, expense, complexity,
     and duration of further litigation. The Court also finds that the
     Settlement is the result of arms-length negotiations between
     experienced counsel after thorough factual and legal investigation,
     and significant litigation including fully briefing a motion for class
     certification. The Court further finds that the response of the
     Class to the Settlement supports final approval, in that no Class
     Member objected to the proposed Settlement and less than 1%
     excluded themselves from the Settlement.

          9.    The Notice provided to the Class constituted the best
     notice practicable under the circumstances, and fully met the
     requirements of due process by providing individual notice to all
     Class Members who could be identified through reasonable effort.

          10.   The Court finds that the proposed plan of allocation is
     fair and reasonable. The procedures set forth in the Settlement by
     which payments are to be calculated and made to Class Members
     are fair, reasonable, and adequate. Payment shall be made
     according to those allocations and pursuant to the procedure set
     forth in the Settlement and this Order.




                                       4
Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 5 of 6 Page ID #:4367




          11.    By operation of this Order and on the effective date of
     the Judgment, Plaintiffs shall release, relinquish, and discharge
     all claims against the Releasees released under the terms of
     Paragraphs 24 and 25 of the Settlement.

          12.    By operation of this Order and on the effective date of
     the Judgment, all Class Members who have not opted out of the
     Settlement shall be deemed to have, and by operation of the
     Judgment shall have, fully, finally, and forever released,
     relinquished, and discharged all Released Claims against the
     Releasees as set forth in Paragraph 24 of the Settlement.

           13.   This Judgment is intended to be a final disposition of
     the above-captioned action in its entirety and is intended to be
     immediately appealable.

           14.   This Court shall retain jurisdiction with respect to all
     matters related to the administration and consummation of the
     settlement, and any and all claims, asserted in, arising out of, or
     related to the subject matter of the lawsuit, including but not
     limited to all matters related to the settlement and the
     determination of all controversies relating thereto.

           15.   The attorneys’ fees and costs awarded by the Court are
     fair and reasonable and were incurred in the best interests of the
     Class and are appropriate under a percentage-of-recovery
     analysis.




                                       5
Case 2:16-cv-06965-DSF-FFM Document 86 Filed 04/15/19 Page 6 of 6 Page ID #:4368




          16.   The Settlement Administrator shall pay 90% of the
     above-stated attorneys’ fees and costs to Class Counsel within 35
     calendar days of the Effective Date. The remaining 10% shall be
     paid when Class Counsel provide a declaration stating that all
     other terms of the settlement have been implemented, as well as a
     proposed order.

        IT IS SO ORDERED.


     Date: April 15, 2019                  ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       6
